 



EXHIBIT 10.3
Joinder Agreement
          This Joinder Agreement, dated as of May 5, 2006, is delivered pursuant
to Section 7.10 (Additional Grantors) of the Second Lien Pledge and Security
Agreement, dated as of October 27, 2004, by Amkor Technology, Inc. (the
“Borrower”), Guardian Assets, Inc., Unitive, Inc., Unitive Electronics, Inc. and
the other Subsidiaries of the Borrower from time to time party thereto as
Grantors in favor of Citicorp North America, Inc., as agent for the Secured
Parties referred to therein (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.
          By executing and delivering this Joinder Agreement, the undersigned,
as provided in Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Collateral Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
collaterally assigns, mortgages, pledges and hypothecates to the Collateral
Agent and grants to the Collateral Agent a Lien on and security interest in, all
of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder.
          The information set forth in Annex A is hereby added to the
information set forth in Schedules 1 through 6 to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Pledge and Security Agreement and shall secure all Secured Obligations
of the undersigned.
          The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

                  Amkor Worldwide Services LLC    
 
           
 
  By:   /s/ Joanne Solomon
 
Name: Joanne Solomon    
 
      Title: Treasurer and Secretary    

Acknowledged and Agreed
as of the date first above written:
 
Amkor Technology, Inc.,
as Grantor

             
By:
  /s/ Kenneth T. Joyce
 
Name: Kenneth T. Joyce        
 
  Title: Executive Vice President and
          Chief Financial Officer        

Citicorp North America, Inc.,
as Collateral Agent

             
By:
  /s/ Suzanne Crymes
 
Name: Suzanne Crymes        
 
  Title: Vice President        

 